PER CURIAM.
C & A, a seafood supplier, appeals from an order of summary judgment. We affirm.
C & A sued Cl Seafoods for various causes of action based upon an alleged oral contract to supply seafood for a period of five years. The terms of that contract were never reduced to writing, and the record indicates that the parties had diverging views as to the material terms of that agreement. The trial court was, therefore, correct in entering a final order of summary judgment on all of the plaintiffs claims on the basis of the statute of frauds, section 725.01, Florida Statutes (1991).
AFFIRMED.